Citation Nr: 9925729	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a burial allowance in excess of the 
equivalent in pesos of $225.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January to 
July 1945, active service in the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States from August 1945 to May 1946, and service as a New 
Philippine Scout from July 1946 to March 1949.  These matters 
come to the Board of Veterans' Appeals (Board) from a March 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In that rating decision the RO 
denied entitlement to service connection for the cause of the 
veteran's death and, because the cause of the veteran's death 
was not found to be related to service, denied entitlement to 
a burial allowance in excess of the equivalent in pesos of 
$225.00.  The appellant, the veteran's surviving spouse, has 
perfected an appeal of that decision.

In her June 1995 notice of disagreement and her July 1995 
substantive appeal the appellant initially raised the issue 
of entitlement to Dependency and Indemnity Compensation (DIC) 
benefits in accordance with 38 U.S.C.A. § 1318 on the basis 
that the veteran was entitled to compensation benefits for 
more than ten years prior to his death.  This case was 
previously before the Board in August 1997, at which time it 
was remanded to the RO for additional development and 
adjudication, including a determination of the appellant's 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  
See Bruce v. West, 11 Vet. App. 405 (1998) (issues that are 
raised for the first time on appeal should be referred to the 
RO for appropriate action).  In a September 1997 rating 
decision the RO denied entitlement to DIC benefits based on 
the provisions of 38 U.S.C.A. § 1318.  The appellant was 
notified of that decision in September 1997, and did not 
appeal.  The Board finds, therefore, that the issue of the 
appellant's entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is not within the Board's jurisdiction.  
See Shockley v. West, 11 Vet. App. 208, 214 (1998) (a 
jurisdiction-conferring notice of disagreement cannot be 
filed until after the claim is adjudicated by the RO).

In a December 1997 decision the Board determined that the 
claim of entitlement to service connection for the cause of 
the veteran's death was not well grounded.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court), and in an October 1998 order the Court vacated the 
Board's December 1997 decision and remanded the case to the 
Board for further consideration and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of a through and through gunshot wound to 
the right forearm, with injury to muscle groups VII and VIII, 
malunion of the ulna, and favorable ankylosis of the fingers, 
which is the only disorder for which service connection had 
been granted at the time of the veteran's death, did not 
cause or contribute to cause his death.

3.  The veteran's death in December 1994 was caused by 
hypertensive cardiovascular disease and pulmonary 
tuberculosis.

4.  Hypertensive cardiovascular disease and pulmonary 
tuberculosis were not shown during service or the applicable 
presumptive period, and those disorders are not shown to be 
related to service.



CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 1310, 5107 (West 1991 & Supp. 1999);  38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.371, 3.372, 3.374 
(1998).

2.  The criterion for the payment of $1500.00 in burial and 
funeral expenses, payable at the rate of $0.50 for each 
dollar, is not met.  38 U.S.C.A. §§ 107, 2302(a), 2303(b), 
2307 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.8, 3.1600 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death.

Factual Background

The veteran's service medical records show that on separation 
from the Commonwealth Army of the Philippines in May 1946, 
examination revealed that his lungs were normal and a chest 
X-ray was negative.  On separation as a New Philippine Scout 
in March 1949, no significant abnormalities of the lungs were 
found on examination or as the result of a chest X-ray.

The veteran was provided a VA medical examination in June 
1951 in conjunction with his claim of entitlement to service 
connection for the residuals of a gunshot wound to the right 
forearm.  A chest X-ray that was obtained concurrently with 
that examination revealed ill-defined patchy infiltrates in 
the right infrascapular region, but the remainder of the 
chest findings were within normal limits.  


The radiologist diagnosed the infiltrates as minimal 
pulmonary tuberculosis, re-infection type, right upper lung 
field, stability to be determined by clinical findings and/or 
serial X-rays.  

As the result of the VA examination and chest X-ray, the 
examiner provided a diagnosis of pulmonary tuberculosis, re-
infection type, minimal, activity not determined.  

Although the veteran had not claimed entitlement to service 
connection for pulmonary tuberculosis, in the August 1951 
rating decision in which the RO granted service connection 
for the residuals of the gunshot wound, the RO denied 
entitlement to service connection for pulmonary tuberculosis.  
Service connection was denied on the basis that active 
tuberculosis was not demonstrated during service or during 
the applicable presumptive period.  At that time the veteran 
had reported having been in service from January 1945 to May 
1946, but he made no reference to his service as a New 
Philippine Scout from July 1946 to March 1949.

VA again provided the veteran with a medical examination in 
March 1960, which included a chest X-ray.  The report of the 
X-ray shows that all findings pertaining to the chest were 
within normal limits.

A July 1962 hospital summary shows that the veteran had 
pulmonary tuberculosis, moderately advanced, with healed 
pleurisy at the left base.  The diagnosis was based on the 
results of an X-ray study and sputum examinations, which were 
all positive for acid-fast bacilli.




A May 1963 medical report shows that the veteran had been 
examined in August 1949 in connection with an application for 
employment.  The report indicates that a chest X-ray 
performed in August 1949 showed only thickened bronchial 
markings on both lungs, and that the veteran was declared to 
be fit for work.  The medical report also shows that the 
veteran was not provided any treatment of any kind, "let 
alone any treatment for pulmonary tuberculosis."

The veteran initially claimed entitlement to service 
connection for pulmonary tuberculosis in April 1963, at which 
time he also reported having been in service from July 1946 
to March 1949.  He stated that pulmonary tuberculosis had 
been diagnosed in August 1949, and submitted the May 1963 
medical report referenced above.  The RO confirmed the denial 
of service connection for pulmonary tuberculosis in an August 
1963 rating decision.  

Throughout his lifetime the veteran again claimed entitlement 
to service connection for pulmonary tuberculosis on several 
occasions, which the RO also denied.  The disposition of the 
veteran's claims is not, however, relevant to the appellant's 
claim for service connection for the cause of the veteran's 
death.  38 C.F.R. § 20.1106.

In an August 1966 statement the veteran reported that he had 
been suffering from tuberculosis since 1952, and he claimed 
to have contracted the disease during his service as a New 
Philippine Scout.

The medical evidence indicates that the veteran was 
hospitalized in March 1967 for the treatment of pulmonary 
tuberculosis, far advanced.  A May 1979 hospital summary 
shows that he was again hospitalized for the treatment of 
tuberculosis, and that he was known to have been diagnosed 
with tuberculosis 12 years previously.  

He was again hospitalized in June and December 1990, June 
1992, and October 1994.  The certificate of death shows that 
he died in December 1994, that the immediate cause of death 
was hypertensive cardiovascular disease, and that the only 
other significant condition contributing to death was 
pulmonary tuberculosis.

In February 1995 the appellant claimed entitlement to burial 
benefits and DIC benefits, claiming that pulmonary 
tuberculosis, which contributed to cause the veteran's death, 
was incurred during service.  

In the March 1995 rating decision here on appeal, the RO 
determined that the cause of the veteran's death was not 
related to service and authorized the payment of the 
equivalent in Philippine pesos of $225.00 in burial benefits.  
The appellant contends that she is entitled to DIC benefits 
and $1500.00 in burial benefits, to be converted to the rate 
payable based on Philippine service, in that a service-
connected disability caused the veteran's death.  

In April 1999 the veteran's representative provided a medical 
opinion regarding the onset of the veteran's tuberculosis, 
which included a review of the claims file.  In that opinion 
the physician, who is a neuroradiologist and assistant 
professor of radiology, stated that the diagnosis of 
tuberculosis that was made in June 1951 was correct, and that 
the tuberculosis contributed to cause the veteran's death, in 
that tuberculosis caused significant debilitation to the 
vital respiratory function and cardiopulmonary system.  

The physician noted that the chest X-ray was normal in March 
1949, when the veteran was separated from active duty, that 
it was essentially normal in August 1949 (showing only 
thickened bronchial walls), and that the examiner in June 
1951 correctly diagnosed tuberculosis.  

The neuroradiologist stated that although the examiner in 
June 1951 did not determine whether the tuberculosis was 
active or inactive, the fact that the chest X-ray was normal 
in March and August 1949 and that it demonstrated 
tuberculosis in June 1951 was evidence that the disease was 
active at some point in time between March 1949 and June 
1951.  

The physician did not explain the negative chest X-ray in 
March 1960, although the report of the X-ray was included in 
his listing of the relevant medical evidence, nor did he 
provide an opinion on when the primary infection resulting in 
active tuberculosis would have occurred.

Subsequent to the Court's remand the Board obtained a medical 
opinion from the Veterans Health Administration (VHA) 
regarding the onset of active tuberculosis in the veteran's 
case.  The Board provided the claims file to the VA physician 
to review and asked the physician, who is a pulmonary 
specialist, to respond to four questions.  As shown in the 
July 1999 medical opinion, those questions, and the 
physician's responses, are as follows:

1.  Is it at least as likely as not that the findings 
reported on the June 1951 X-ray were indicative of pulmonary 
tuberculosis?

Answer:  Yes.  It is as likely as not that the reported chest 
X-ray findings were indicative of pulmonary tuberculosis.  
Most likely, these findings represented a primary infection 
with the tuberculosis organism because a subsequent chest X-
ray in March 1960 was interpreted as normal.  After a primary 
infection, the chest 
X-ray usually clears and the tuberculosis organism 
(mycobacterium tuberculosis) will lie dormant for many years 
before reactivation and the development of active 
tuberculosis.




2.  If the answer to the first question is in the 
affirmative, is it at least as likely as not that the 
findings were indicative of active pulmonary tuberculosis?

Answer:  No.  The findings on the chest X-ray in June 1951 
probably did not represent active tuberculosis because active 
pulmonary tuberculosis is a progressive disease if not 
treated; and the chest X-ray in March 1960 should have shown 
evidence of scar in the lung, which it did not.

3.  Is it at least as likely as not that the veteran had 
active pulmonary tuberculosis during service or within three 
years of his separation from service?

Answer:  No.  The veteran did not have active pulmonary 
tuberculosis in the three year period after his separation 
from service.  However, he most likely did have a primary 
infection during that time.  A primary infection always 
precedes the development of active tuberculosis, which he 
later developed and was documented in May 1962.

4.  What, if any, role did pulmonary tuberculosis play in the 
veteran's death?

Answer:  Pulmonary tuberculosis is a very destructive disease 
resulting in significant loss of lung tissue and subsequent 
scar that limits the function of the remaining normal lung.  
The loss of lung function due to tuberculosis and emphysema 
in this veteran would measurably diminish his ability to 
tolerate other major physical illness and most likely did 
contribute to his death from hypertensive cardiovascular 
disease.


Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
active tuberculosis develops to a degree of 10 percent or 
more within three years from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period provided by 38 U.S.C.A. § 3.307(a) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a).  When service connection is granted 
initially on an original or reopened claim for pulmonary 
tuberculosis and there is satisfactory evidence that the 
condition was active previously, but is now inactive 
(arrested), it will be presumed that the disease continued to 
be active for one year after the last date of established 
activity.  38 C.F.R. § 3.372.

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless a board of medical 
examiners, clinic director, or chief of outpatient services 
certifies, after considering all of the evidence, that such 
diagnosis is incorrect.  A diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  

A diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, laboratory 
studies, or hospital observation or treatment.  See Tubianosa 
v. Derwinski, 3 Vet. App. 181, 184 (1992); 38 C.F.R. § 3.374.

Determinations regarding service connection are to be based 
on review of the entire evidence of record and all relevant 
laws and regulations.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Analysis

The Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded because the evidence shows that it is plausible.  
The claim is plausible because the death certificate 
indicates that pulmonary tuberculosis contributed to cause 
the veteran's death, and pulmonary tuberculosis was diagnosed 
within three years of his separation from service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996)(table).  VA has a duty, therefore, to 
assist her in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998).  

The relevant evidence consists of the veteran's service 
medical records, private and VA treatment records, the 
reports of VA examinations, and the April and July 1999 
medical opinions.  

The Board notes that the appellant's representative contends 
that the VHA medical opinion is not adequate for resolving 
the medical question of the onset of active pulmonary 
tuberculosis, that VA has failed to obtain a report of the 
August 1949 examination, and that VA had an obligation to 
inform the veteran and the appellant of the abnormal X-ray 
findings in 1949.  The Board finds, however, that in his July 
1999 report the pulmonary specialist provided sufficient 
responses to the relevant questions, and that the available 
evidence is sufficient to render a decision on the 
appellant's claim.  

The Board notes that the May 1963 private medical report that 
references the August 1949 X-ray study was provided by the 
veteran and that he was, therefore, apparently made aware of 
the contents of the report.  


The veteran's claim for service connection for pulmonary 
tuberculosis was denied in August 1963, and the notice 
informing him of the decision references the contents of the 
May 1963 medical report.  The Board concludes, therefore, 
that all relevant data have been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the facts of 
her case.

At the time of his death service connection had been granted 
for the residuals of a through and through gunshot wound to 
the right forearm, with injury to muscle groups VII and VIII, 
malunion of the ulna, and favorable ankylosis of the fingers, 
rated as 50 percent disabling since December 1986.  The 
evidence does not indicate that the musculoskeletal 
disability caused or contributed to cause the veteran's 
death.

The evidence does not indicate that hypertensive 
cardiovascular disease, which was the primary cause of death, 
was related to service, nor does the appellant so claim.

The medical evidence shows that the veteran was found to have 
active pulmonary tuberculosis in July 1962, and that he 
continued to receive treatment for pulmonary tuberculosis 
until shortly before his death.  In addition, the death 
certificate indicates that pulmonary tuberculosis contributed 
to cause the veteran's death, and both medical experts agreed 
that pulmonary tuberculosis contributed to cause the 
veteran's death due to loss of lung function that measurably 
diminished his ability to tolerate other major physical 
illness.  The Board finds, therefore, that pulmonary 
tuberculosis was a contributory cause of the veteran's death.  
38 C.F.R. § 3.312.  


The issue to be determined, therefore, is whether pulmonary 
tuberculosis was incurred in active service or the applicable 
presumptive period.  The Board notes as an initial matter 
that the veteran's service medical records do not document 
any complaints or clinical findings pertaining to a 
respiratory disorder, and a chest 
X-ray on his separation from service in March 1949 revealed 
no evidence of any lung disease.

An X-ray study of the lungs in August 1949 showed bronchial 
thickening, but no evidence of pulmonary tuberculosis.  The 
results of the August 1949 chest X-ray were reviewed by both 
medical experts, neither one of whom stated that the evidence 
of bronchial thickening was indicative of pulmonary 
tuberculosis.  The veteran claimed entitlement to service 
connection for the residuals of a gunshot wound to the right 
forearm in February 1951, but he made no reference to having 
any respiratory disorder at that time.  He was provided a VA 
examination in June 1951, during which he did not claim to 
have any respiratory symptoms, and no clinical findings 
pertaining to the lungs were recorded as a result of the 
examination.  

A chest X-ray by a VA radiologist at that time showed 
infiltrates in the right infrascapular region, which the 
radiologist diagnosed as minimal pulmonary tuberculosis, re-
infection type, stability to be determined by clinical 
findings and/or serial X-rays.  The VA examiner also provided 
a diagnosis of pulmonary tuberculosis, but did not determine 
whether the disease was active or inactive, either by 
clinical findings or serial X-rays.

Service connection for pulmonary tuberculosis is warranted if 
the evidence shows that the disease became active within 
three years of the veteran's separation from service.  Based 
on consideration of all of the available evidence and the 
applicable regulations, the Board finds that pulmonary 
tuberculosis did not become active within three years of the 
veteran's separation from service.

The pulmonary specialist stated in the July 1999 medical 
opinion that after a primary infection by the tuberculosis 
organism, the chest X-ray becomes clear and the organism lies 
dormant for many years before reactivation and the 
development of active tuberculosis.  Based on this medical 
principle, the pulmonary specialist found that the evidence 
of infiltrates in the lungs in June 1951 constituted the 
primary infection by the tuberculosis organism, not active 
tuberculosis, because the subsequent X-ray in March 1960 
revealed no abnormalities in the lungs.  He stated that had 
the disease been active in June 1951, the X-ray study in 
March 1960 would have revealed evidence of scars in the 
lungs, which it did not.  

In his April 1999 opinion the private radiologist stated that 
although the disease may not have been active in June 1951, 
it had clearly become active between August 1949 and June 
1951, as evidenced by the lung infiltrates.  Although he 
referenced the report of the March 1960 chest X-ray in his 
report, he did not provide any explanation for the negative 
findings resulting from that X-ray.  

The private radiologist apparently did not consider when the 
primary infection had occurred, or that the organism could 
lie dormant for many years following the initial infection 
prior to becoming active.

After the Board has found that the claim for service 
connection is well grounded, the Board is entitled to weigh 
and balance the opinions that are favorable to the appellant, 
as well as all of the relevant evidence, in determining the 
substantive merits of the claim.  Evans v. West, 12 Vet. App. 
22, (1998).  The pulmonary specialist provided the opinion 
that the veteran did not have active pulmonary tuberculosis 
within three years of his separation from service, and that 
the disease did not become active until 1962.  

Because his opinion provides an explanation for all of the 
medical evidence, and he also provided information on the 
development and course of the disease based on the evidence, 
the Board finds that the July 1999 medical opinion by the 
pulmonary specialist is of higher probative value than that 
provided by the radiologist in April 1999. 

In order to warrant service connection based on the disease 
becoming active in the three-year presumptive period, rather 
than evidence of the disease during service, the activity of 
the disease during the three-year period must be shown by a 
comparative study of X-ray films.  38 C.F.R. § 3.371.  

The contemporaneous evidence does not show that active 
pulmonary tuberculosis was diagnosed as the result of 
comparative X-ray films within the applicable presumptive 
period.  For the reasons shown, the Board finds that active 
pulmonary tuberculosis did not become manifest within three 
years of the veteran's separation from service.

The medical evidence indicates that the disease did not 
become active until May 1962, when the active status of the 
disease was established and treatment commenced.  Although 
the medical evidence shows that the primary infection 
occurred within three years of the veteran's separation from 
service, the incurrence of the primary infection in the 
presumptive period is not sufficient to show service 
connection; as previously stated, the disease must have 
become active within that period.  38 C.F.R. §§ 3.309(a), 
3.371(a).  

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.



II.  Entitlement to a burial allowance in 
excess of the equivalent in pesos of 
$225.00.

Criteria

Benefits for the burial and funeral expenses in the amount of 
$300.00 are payable if the deceased veteran was in receipt of 
compensation or pension at the time of his death.  In 
addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance.  If the veteran died from a service connected 
disability, $1500.00 is payable in lieu of the $450.00 
specified above.  38 U.S.C.A. §§ 2302(a), 2303(b), 2307; 
38 C.F.R. § 3.1600.  

If the veteran's active service is based on service as a New 
Philippine Scout or in the Commonwealth Army of the 
Philippines called into the service of the United States 
Armed Forces, VA benefits are payable at the rate of $0.50 
for each dollar authorized under the law.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8.

Factual Background

Documents in the case file indicate that in March 1995 the 
appellant was paid the equivalent of $225.00 in Philippine 
pesos for the veteran's burial, funeral, plot, and interment 
expenses.  She contends that she is entitled to the $1500.00 
burial benefit, payable at the rate of $0.50 for each dollar, 
or $750.00, because the veteran died from a service-connected 
disease.

Analysis

As shown above, the Board has determined that a service-
connected disability did not cause or contribute to cause the 
veteran's death.  

Although pulmonary tuberculosis contributed to cause the 
veteran's death, that disease was not incurred in active 
service.  The Board has determined, therefore, that the 
appellant is not entitled to burial benefits in excess of the 
equivalent in pesos of $225.00, the amount payable at $0.50 
for each dollar of the statutory amount of $450.00.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to a burial allowance in excess of 
the equivalent in pesos of $225.00 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

